 1
 2
 3
 4                                    UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   INSURANCE COMPANY OF THE WEST.,                        Case No. 2:17-cv-01272-RFB-CWH
 8                       Plaintiff,
                                                                                ORDER
 9              v.
10   RENO QUALITY HOMES, INC., et al.,
11                       Defendants.
12
13          Before the Court is the Motion to Transfer Venue (ECF No. 26). The Court denies the
14   Motion for a few reasons. First, the Court does not find that having the case filed in the unofficial
15   Southern division is overly burdensome in this case. Second, the Court is prepared to try the case
16   as necessary in Reno should the case proceed to trial. The Court does not find it necessary or
17   appropriate to exercise its discretion to transfer this case. 1 The Motion to Transfer Venue is denied.
18
19          DATED: March 31, 2019.
20
                                                            ____________________________
21                                                          RICHARD F. BOULWARE, II
22                                                          United States District Judge

23
24
25
26
27
            1
               The Court does note that the motion appears to have been improperly filed as to its links
28   to the other parties in this case. This has lead to the Court responding to this Motion without other
     submissions.
